Citation Nr: 1738317	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army during the Vietnam Era from April 1968 to July 1969.  
This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This matter was previously before the Board in September 2014 and was remanded for further development.  In the September 2014 remand, the Board characterized the service connection issue on appeal more broadly than did the RO, as a claim involving any cardiovascular condition as opposed to the more specific ischemic heart disease.  While the Veteran maintains that he has ischemic heart disease, he is not competent to diagnose this medical condition; therefore, he is not competent to limit his appeal to only ischemic heart disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009).  As the decision below is favorable to the Veteran, there is no prejudice to the Veteran in the Board's characterization of the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The Veteran has a cardiovascular disability identified as supraventricular arrhythmia.


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disability identified as supraventricular arrhythmia, are met. 38 U.S.C.A. §§ 1110, (West 2014); 38 C.F.R. §§ 3.303, Diagnostic Code 7010, (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b). 

Alternatively, a veteran who served in the Republic of Vietnam between January 6, 1962, and May 7, 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307 , 3.309.  Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307  (a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must generally become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Legal Analysis

The Veteran contends he has ischemic heart disease caused by herbicide exposure while serving in Vietnam; however, as mentioned above, the Veteran's claim has been expanded to include all cardiovascular disabilities he may have.

Service treatment records reflect that the Veteran noted a history of chest pain or pressure, dizziness, and shortness of breath on his induction medical history report; however, no heart abnormality was found prior to being enrolled into service.  In September 1968 while in service, the Veteran complained of heart palpitations upon exertion.  The Veteran was given a cardiac exam and the results were within normal limits.  In a May 1969 EKG given prior to service separation, sinus bradycardia with sinus arrhythmia was noted, although the EKG itself was found to be normal.

The Veteran's post-service medical records indicate the Veteran was hospitalized for 3 days in February 1986 after experiencing left side burning chest pain, shortness of breath, and dizziness.  The Veteran's exercise tolerance test was normal and his EKG indicated normal sinus rhythm with frequent premature ventricle contractions which were unifocal.  The examining physician also noted a possible murmur.  

In a September 1996 mental health treatment note, the Veteran reported sudden episodes of tachycardia, dizziness, and shortness of breath that lasted 30 minutes.  In March 2009, the Veteran was admitted into the ER after experiencing rapid heart rate while in his primary care physician's office.  The Veteran was given a low dose of metoprolol and the symptoms resolved.  An echocardiogram was performed showing the Veteran had normal left ventricular systolic, normal ejection fraction of 55 percent to 60 percent, mild aortic and tricuspid regurgitation, and no evidence of congestive heart failure.  A diagnosis of paroxysmal atrial fibrillation was given and the condition resolved.

Later in July 2009, the Veteran reported his atrial fibrillation had improved since starting metoprolol and that he had occasional episodes of palpitations, no chest pains, no dizziness, and no shortness of breath.  In March 2010, the Veteran complained of shortness of breath, chest pains, and several episodes of his heart racing when due for his second dose of metoprolol.  This issue was resolved with an increase in dosage of the metoprolol.  

In response to the Veteran's claim for his heart disability, the Veteran was given a VA Disability Benefits Questionnaire (DBQ) in December 2010.  The VA examiner noted left ventricular ejection fraction (LVEF) of 55 percent to 60 percent, and an abnormal EKG with sinus bradycardia at 55 with first degree AV block and non-specific ST and T wave abnormality.  The examiner also noted that the Veteran did not have ischemic heart disease.  

After the Board remand, the Veteran was afforded a second DBQ where the examiner noted that the Veteran's heart condition is not within the realm of ischemic heart disease, but rather, supraventricular arrhythmia.  The examiner also noted the Veteran had no evidence of congestive heart failure, myocardial infarction, cardiac hypertrophy, or cardiac dilatation.  

To gain further clarification on the Veteran's heart disability, the Board obtained a Veterans Health Administrative (VHA) opinion to determine whether the Veteran's diagnosed supraventricular arrhythmia is related to the Veteran's service and his exposure to herbicide agents.  After a review of the Veteran's file and supporting medical literature, the medical expert determined that the Veteran's heart disability is related to his military service and exposure to herbicide agents.  

As a result of the above findings, the Board finds the VHA opinion to be probative, credible, and highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the Veteran's claim file, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board recognizes that the Veteran's initial claim for ischemic heart disease coupled with his prior service in Vietnam triggers presumptive service connection; however, there is not a current diagnosis of record to support the Veteran's claim of ischemic heart disease.  Therefore, the presumption will not apply here and the Board finds that service connection for ischemic heart disease due to herbicide exposure is not warranted.  

Alternatively, the evidence of record reveals that the Veteran has had persistent and recurrent symptoms of chest pains, shortness of breath, and heart palpitations beginning in service, and the Veteran has a current diagnosis of a supraventricular arrhythmia.  As such, the Board finds the preponderance of the evidence supports the Veteran's claim for service connection for a cardiovascular disability, identified as supraventricular arrhythmia.  Accordingly, the claim is granted. 


ORDER

Entitlement to service connection for a cardiovascular disability, identified as supraventricular arrhythmia, to include as due to herbicide exposure, is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


